Citation Nr: 1441362	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was remanded in August 2013 for additional development and now returns for final appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA electronic claims processing systems.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that left ear hearing loss pre-existed the Veteran's entrance to service. 

2.  There is clear and unmistakable evidence that the Veteran's left ear hearing loss did not permanently increase in severity beyond the nature progression of the disease during service.
 
3.  Pre-existing left ear hearing loss was not aggravated by service.

4.  Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and left ear hearing loss pre-existed the Veteran's entry to service. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b) (2013).

2.  Left ear hearing loss was not aggravated by the Veteran's service. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).

3.  Right ear hearing loss was not incurred in the Veteran's service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2009, June 2012 with an addendum in December 2012, and, in accordance with the Board's August 2013 remand directives, October 2013 with respect to the issue decided herein.  The Board notes that, in the January 2013 supplemental statement of the case, the AOJ previously determined that the June 2009 opinion was inadequate to decide the issue on appeal as the examiner did not review the Veteran's record in offering her opinion.  Likewise, in the August 2013 remand, the Board found that the December 2012 addendum opinion was inadequate to decide the claim as the examiner did not provide a rationale for her opinion or consider the presumption of soundness.  Thereafter, the Veteran was afforded a VA examination with an accompanying opinion in October 2013.  

In this regard, the Board finds that the October 2013 VA examination with accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and audiological evaluation.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in August 2013, the Board remanded the case in order to obtain an adequate etiological opinion.  As discussed in the preceding paragraph, the Veteran was  afforded a VA examination in October 2013 so as to determine the etiology of his bilateral hearing loss in which the examiner addressed the Board's inquiries and provided a rationale for her opinion in accordance with the August 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234. 

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.    

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening" of the condition-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss as evidenced by the VA examinations of record.  Most recently, the Veteran's pure tone thresholds at his October 2013 VA examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
55
50
LEFT
15
25
45
45
50

Speech recognition ability was 92 percent in both the right and left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Therefore, the record reflects a current diagnosis of bilateral hearing loss.  38 C.F.R. § 3.385.  

The Board notes that the Veteran's DD-214 reveals that his military occupational specialty was indirect fire infantryman.  The Veteran also received the Rifle Marksman Badge, the Grenade Marksman Badge, and the Caliber Pistol Badge.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(a).  

The Veteran's March 1976 enlistment examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
5
LEFT
15
5
15
-
30

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of hearing loss.  The Board notes that the Veteran was treated for right ankle pain, hemorrhoids, gonococcal urethritis, asthma, and a sore throat.  On his May 1978 separation report of medical history, the Veteran denied ear, nose, and throat problems and hearing loss.  The Veteran's separation examination revealed the Veteran's ears and ear drums were normal and puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
5
5
10

Post-service private treatment records dated in September 1992 and August 1993 show that the Veteran reported military noise exposure and was diagnosed with mild to moderate high frequency hearing loss.  

In May 2009, the Veteran's common law wife reported that she had known the Veteran for the prior 9 years.  She also reported the Veteran plays the television extremely loud, speaks loudly, and stares directly at people's mouths when they are speaking.  

At a June 2009 VA examination, the Veteran reported that his hearing loss had existed for the prior 31 years.  He also reported that, after service, he worked as a contractor for 20 years with hearing protection, a painter for 20 years without hearing protection, and a truck driver for 5 years without hearing protection.  Additionally, in a June 2009 statement, the Veteran reported that when he was younger he was in denial of his hearing loss, but was sent to have his hearing examined in 1992 because his work superiors noticed his hearing problems.  

On his September 2011 VA Form 9, the Veteran reported that, after firing mortars he could not hear well and would have to turn his head to one side to hear, but his hearing would improve after awhile.     

In regard to the left ear, the Board notes that the Veteran's Marcy 1976 enlistment examination revealed hearing levels of 30 decibels at 4,000 Hz.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley, supra.  However, as a hearing loss disability was not diagnosed by the examiner on the entrance examination, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness with regard to the Veteran's left ear hearing loss is rebutted by clear and unmistakable evidence.

In this regard, the October 2013 VA examiner concluded that left ear hearing loss existed prior to service.  The examiner explained that, at enlistment, the Veteran had very mild hearing loss at 4000 Hertz in the left ear.  

In this regard, the Board finds the October 2013 VA examination to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the VA examiner did not use the term "clear and unmistakable," the Board finds that her rationale, including a direct reference to audiometric testing at enlistment, rises to the level of clear and unmistakable evidence that the Veteran's left ear hearing loss existed prior to service.  Additionally, the October 2013 VA examiner is a VA audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the examiner's conclusion is fully explained and consistent with the evidence of record, and therefore the Board assigns it great probative weight.  

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that left ear hearing clearly and unmistakably pre-existed service.  The Board must also determine whether such disability clearly and unmistakably was not aggravated during service.

The October 2013 VA examiner explained that the Veteran's noted left ear hearing loss had resolved by discharge, and at discharge, he had normal hearing bilaterally.  The Board notes that the examiner checked the box that indicated that the Veteran's left ear hearing loss was aggravated beyond its normal progression during service, which appears to be in error, and failed to use the term "clear and unmistakable."  However, the Board finds it clear from the VA examiner's explanation that the Veteran's preexisting left ear hearing loss resolved by discharge, that there is clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not aggravated beyond its normal progression.  Again, the Board finds that the examiner's conclusions are fully explained and consistent with the evidence of record, and therefore the Board assigns them great probative weight.  

The Board acknowledges the Veteran's December 2009 assertion that an audiometric test was not completed during his separation examination, and the examination was only verbal.  However, the Board finds the contemporaneous objective May 1978 separation examination, which shows the Veteran's audiometric results at separation, to be more probative than his current statements.  

The Board also acknowledges the Veteran's reports that he suffered from hearing problems in-service.  See June 2009 VA examination; see also September 2011 VA Form 9.  The Board notes that the Veteran has not alleged that his hearing worsened in-service, only that he had hearing trouble in-service.  Furthermore, the Board finds the objective report of medical examination that shows, as noted by the October 2013 VA examiner, improvement of left ear hearing loss at separation to be more probative to the issue at hand.  

As the evidence of record shows that the Veteran's left ear hearing loss clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, service connection is not warranted for left ear hearing loss.  

Relevant to the Veteran's right ear hearing loss, the presumption of soundness attaches and has not been rebutted by clear and unmistakable evidence.  Therefore, the relevant inquiry is whether such is directly or presumptively related to the Veteran's military service, to include his in-service noise exposure.  

In this regard, the October 2013 VA examiner concluded that the Veteran's hearing loss was not caused by or a result of his military service.  The examiner noted that a review of the Veteran's medical records revealed that he was discharged with normal hearing bilaterally.  The examiner explained that, based on the fact that the Veteran had no negative significant shift from enlistment to discharge while in the military, there was no documented complaint of hearing loss, and the Veteran was discharged with very good hearing bilaterally, it was less likely as not that the Veteran's military noise exposure contributed to his hearing loss.  

Again, in this regard, the Board finds the October 2013 VA examination to be highly probative to the issue at hand.  Again, the October 2013 VA examiner is a VA audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the October 2013 VA opinion is shown to have been based upon a review of the Veteran's record, and it is accompanied by a sufficient explanation.  Furthermore, the October 2013 VA examiner's opinion is consistent with the evidence of record, as service treatment records are absent for any complaints, treatment, or diagnosis of hearing loss.  Additionally, the VA examiner addressed whether any in-service threshold shifts were significant.    

With regard to whether the Veteran's right ear hearing loss is presumptive related to service, the record fails to demonstrate that he manifested such disease within one year of his service discharge in May 1978, i.e., by May 1979.  The Board notes that the Veteran has reported a continuity of right hearing loss symptomatology since service.  See June 2009 VA examination; see also September 2011 VA Form 9.  The Board notes that the Veteran is competent to report such an onset.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds the Veteran's assertions that he has suffered from right ear hearing loss since service to be inconsistent with the other (lay and medical) evidence of record.  Specifically, the Veteran's service treatment records which are absent of any complaints, treatment, or diagnosis of hearing loss.  The Board does note that the Veteran was treated for right ankle pain, hemorrhoids, gonococcal urethritis, asthma, and a sore throat while in service.  As such, the Board finds it reasonable to conclude that, if the Veteran was experiencing hearing problems, he would have reported such during service.  Additionally, on his May 1978 separation report of medical history, the Veteran denied ear, nose, and throat problems and hearing loss.  
 
The Board has also considered the statement from the Veteran's common law wife.  However, as the Veteran's wife reported that she had only known the Veteran for nine years prior, the Board assigns little probative value to the wife's statements in determining continuity of symptomatology since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with the other lay and medical evidence of record, which fail to show complaints of hearing loss until 14 years after service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds the Veteran's statements to be not credible.  Therefore, the Board finds that presumptive service connection for right ear hearing loss, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching foregoing conclusions, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, the question of the etiology of a condition such as hearing loss is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of bilateral hearing loss requires knowledge of the impact that acoustic trauma have on the inner workings of the ear.  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is in any way related to his military service.  

Based on the above, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


